Citation Nr: 1101973	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-31 782	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A § 1151 for residuals 
of aortic valve surgery.


REPRESENTATION

Appellant represented by:	Leigh H. Thomas, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

Jurisdiction over the Veteran's case was subsequently transferred 
to the Nashville, Tennessee, RO.

In December 2010, the Veteran requested that he be afforded a 
hearing before a Veterans Law Judge at his local VA office.  As 
this decision grants in full the benefit sought on appeal, it 
would be of no benefit to him to appear at a Board hearing as it 
would delay the grant of his claim.  Further, it would also 
impose additional burden on the VA.  Under the circumstances, the 
Board will proceed with the adjudication of the appeal.  See 
Soynini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).


FINDINGS OF FACT

1.  The competent evidence establishes that the Veteran sustained 
additional disability as a result of his aortic valve surgery 
performed at the VA Medical Center in Memphis, Tennessee, and 
such disability was not due to any willful misconduct on his 
part.

2.  The competent evidence is at least in equipoise as to whether 
the additional disability as a result of his aortic valve surgery 
was the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the surgical treatment.




CONCLUSION OF LAW

Compensation for residuals of aortic valve surgery under the 
provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
is warranted for residuals of aortic valve surgery.  As such, no 
discussion of VA's duty to notify or assist is necessary. 

The Veteran contends that he has current heart damage that is a 
residual of aortic valve surgery performed by VA in June 2007.

In analyzing claims under 38 U.S.C.A. § 1151, it is important to 
note that the law underwent revision effective October 1, 1997.  
In this case, the Veteran filed his Sec. 1151 claim in 2008.  
Accordingly, the post October 1, 1997 version of the law and 
regulation must be applied.  See VAOPGCPREC 40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 reads 
as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the 
same manner as if such additional disability or death 
were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
Veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of 
the disability or death was - (A) carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional 
disability exists within the meaning of Section 1151, the 
Veteran's condition immediately prior to the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based is compared to his or 
her condition after such care, treatment, examination, services, 
or program has been completed.  Each body part or system involved 
is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  Additional 
disability or death caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish causation, it must be shown that the hospital care, 
medical or surgical treatment, or examination resulted in the 
Veteran's additional disability or death.  Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability or died does not establish 
cause.  38 C.F.R. § 3.361(c).  

In establishing causation, it must be shown that (i) that VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran's post-service treatment records reveal that in June 
2007 he had an aortic valve replacement and myocardial 
revascularization (coronary artery bypass) surgery at the VA 
Medical Center in Memphis, Tennessee.  The treatment notes reveal 
that in June 2007 he was noted to have the capacity to give 
informed consent.  He was also noted to understand the procedure, 
the risks, benefits, as well as the alternative therapies.  The 
Veteran was informed that the procedure carried the risk of 
death, bleeding, infection, multiorgan failure, and perivalvular 
leak.  He was also noted to have been informed of the risks, 
benefits and alternatives regarding "mechanical vs bio valves."  
The Veteran indicated that he preferred the tissue valve and in 
all instances to give consent for the procedure.

The post-operative report indicates that the Veteran had good 
left ventricular function and that there were no complications of 
the surgery.  The Veteran was transferred to the recovery room in 
critical condition.  A post-operative transesophageal 
echocardiogram disclosed normal left ventricular wall motion and 
ejection fraction of 65 percent.  In addition, the test revealed 
bioprosthetic valve in aortic position and to appear to be 
functioning normally.  The peak velocity across the valve was 2.2 
m/s.  The test revealed no periventricular leak.  There was a 2+ 
aortic insufficiency (AI) within the valve at the coaptation 
point of the leaflets.  There was no intracardiac air.

In post-operative cardiology notes the Veteran was noted after 
echocardiogram to have normal left ventricular size, wall motion, 
and functional ejection fraction (EF) of 65 percent.  The 
bioprosthetic valve was seen in the aortic position.  There was 
"significant aortic insufficiency, likely severe with diastolic 
flow reversal in the descending aortia."  The note reflects that 
it appeared that much of the AI was within the valve; however, it 
was noted, that there appeared to be a component of perivalvular 
leak in the 12 o'clock to 3 o'clock positions.  There appeared to 
be a fistula connecting the ascending aorta to the main pulmonary 
artery taking off just above the bioprosthetic aortic valve and 
inserting just above the pulmonary artery.  

Subsequently, the Veteran was noted to look and feel better and 
requested to be discharged.  Upon examination at discharge, his 
vital signs were stable; he looked good; his sternum was intact, 
clean, and dry; his conditioned orientation response was regular 
in rate; he was neurologically intact; and his lungs were clear 
to auscultation.  

In follow-up notes, dated in July 2007 and August 2007, the 
Veteran was noted to have a history of hypertension, coronary 
artery disease, aortic stenosis, status-post on-pump coronary 
artery bypass graft times two, left internal mammary artery 
(LIMA) to left anterior descending (LAD) and reverse saphenous 
vein graft to ramus intermedius, aortic valve replacement with 
pericardial tissue valve in June 2007, post-operative period 
significant for aortic valvular/periovalvular leak, possible 
fistula connecting the ascending aorta to the main pulmonary 
artery taking off just above the bioprosthetic aortic valve and 
inserting just above the pulmonic valve.  The Veteran was noted 
to feel okay and to walk three miles every day without exertional 
angina or shortness of breath.  The Veteran was instructed on 
minimum daily exercise, encouraged to decrease dietary saturated 
facts, cholesterol, and instructed not to smoke. 

In a private treatment note, dated in October 2007, reflects that 
the Veteran had prosthetic valve malfunction/regurgitation.  
Subsequently, the Veteran underwent a private redo aortic valve 
replacement with resection of prosthetic regurgitant aortic valve 
and placement of a new bioprosthesis, insertion of a temporary 
atrial pacemaker, insertion of a temporary ventricular pacemaker, 
and bovine pericardial patch graft closure of the pulmonary 
artery.  The Veteran was noted to have "dehiscence" of the 
annulus between the left main coronary ostia and the commissure 
between the right and left previous cusps.

Upon discharge after the second surgery the Veteran was noted to 
have aortic regurgitation, annular disruption of the aortic 
valve, coronary artery disease with history of coronary artery 
bypass grafting, hyperlipidemia, and hypertension.

In May 2009, a private cardiovascular physician, in response to 
the question "Was [the Veteran's] initial valve replacement 
surgery done in a reasonable manner in accordance with the 
standards of the cardiac surgery community of Memphis?" 
responded:

[The Veteran] was asymptomatic prior to his initial 
aortic valve replacement surgery.  According to the 
records available, he had severe aortic stenosis and 
moderate asymptomatic coronary atherosclerotic heart 
disease.  Although I would have recommended 
conservative treatment at that point with close 
clinical follow-up evaluation, aortic valve 
replacement surgery was reasonable.  However, I have 
not reviewed the raw data.

In response to the question "Was [the Veteran's] initial aortic 
valve replacement surgery postoperative care done in a reasonable 
manner in accordance with the standards of the cardiac surgery 
community of Memphis?" responded:

[The Veteran] had symptoms of aortic valve prosthesis 
failure.  However, his symptoms were not completely 
typical (absence of shortness of breath and shortness 
of breath with exertion).  At the time of his 
discharge from the Veterans Administration Hospital, 
an echocardiogram revealed severe aortic 
regurgitation.  I feel that further intervention was 
necessary at that point.

The private physician noted that the second aortic valve 
replacement was high risk and that the Veteran's risks were 
increased should he require another open heart surgery.  In 
addition, the physician indicated that the time to maximal 
medical improvement is extended due to the necessity of a second 
surgery.  

The Board finds that entitlement to compensation under 38 U.S.C.A 
§ 1151 for residuals of aortic valve surgery is warranted.  As 
noted by the private physician in May 2009, prior to the 
Veteran's initial aortic valve replacement surgery the Veteran 
was asymptomatic; however, after surgery the Veteran had symptoms 
of aortic valve prosthesis failure and an echocardiogram revealed 
significant aortic insufficiency, likely severe with diastolic 
flow reversal in the descending aorta, also described as severe 
aortic regurgitation.  In addition, the Veteran had a fistula, 
dehiscence of the annulus between the left main coronary ostis 
and commissure between the right and left previous cusps.  The 
private physician in May 2009 rendered the opinion that further 
intervention was necessary prior to the Veteran being discharged 
after the initial aortic valve replacement surgery.  However, the 
VA Medical Center discharged the Veteran.

As noted above, in VA follow-up treatment notes in July 2007 and 
August 2007 the Veteran was noted to have a aortic 
valvular/periovalvular leak, possible fistula connecting the 
ascending aorta to the main pulmonary artery taking off just 
above the bioprosthetic aortic valve and inserting just above the 
pulmonic valve.  The Veteran, however, was instructed on minimum 
daily exercise, encouraged to decrease dietary saturated facts, 
cholesterol, and instructed not to smoke.  The Veteran required a 
redo surgery, at a private hospital, to correct the failed heart 
valve.  As the private physician, in May 2009, indicated that the 
Veteran suffered additional disability after his initial aortic 
valve replacement performed by VA and that prior to discharge 
from the VA facility, based upon test results at the time, 
additional intervention was necessary to comport with the 
standards of the cardiac surgery community of Memphis, the Board 
grants entitlement to VA compensation under 38 U.S.C.A § 1151 for 
residuals of aortic valve surgery.


ORDER

Entitlement to compensation under 38 U.S.C.A § 1151 for residuals 
of aortic valve surgery is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


